ORDER
PER CURIAM.
Appellants, Moline Consumers and Liberty Mutual Insurance Company, appeal from the final award of the Labor and Industrial Relations Commission allowing compensation for total disability benefits to respondent Fred Fisher. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).